Citation Nr: 0740501	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 11, 1985, rating decision of the agency of original 
jurisdiction that denied entitlement to service connection 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Milwaukee, Wisconsin.  That decision denied the 
veteran's claim and he has appealed claiming that it was 
clear and unmistakable error not to grant service connection 
via a 1985 rating action.  


FINDINGS OF FACT

1.  In March 1985, the RO denied entitlement to service 
connection for PTSD.  That decision was based upon the 
veteran's service medical records and a VA psychiatric 
examination that failed to produce a diagnosis of PTSD.  

2.  The RO's March 1985 rating decision was consistent with 
and supported by the evidence of record and the existing 
legal authority.


CONCLUSIONS OF LAW

1.  The March 1985 RO's decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1984); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  The March 1985 rating decision, which denied entitlement 
to service connection for PTSD, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002) 
(formerly 38 U.S.C. 4005); 38 C.F.R. § 3.105 (1984).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1984, the veteran submitted a claim for benefits.  
The veteran asserted that he was suffering from a psychiatric 
disorder related to his military service in the Republic of 
Vietnam.  Subsequent to his claim, the veteran underwent a VA 
psychiatric examination in January 1985.  The examiner 
reviewed the veteran's claims folder and then examined the 
veteran.  Following completion of the examination, the report 
notes:

It is the opinion of the undersigned that 
the veteran does not meet the criteria 
for the diagnosis of posttraumatic stress 
disorder.  The undersigned certified the 
correct diagnosis is dyschymic [sic] 
disorder or depressive neurosis
. . . . The undersigned certifies the 
diagnosis as given below is correct.  

The psychiatrist further noted that PTSD was "not found".  

The results of the examination were forwarded to the RO for 
review and in March 1985, it issued a decision on the merits 
of the veteran's claim.  Specifically, the RO found that PTSD 
was not shown by the evidence of record.  The veteran was 
notified of the decision but he did not appeal that decision.  

The veteran submitted a request to reopen his claim based on 
new and material evidence in February 1993.  To support his 
claim, the veteran submitted written statements along with 
medical records showing a diagnosis of PTSD.  The RO reviewed 
the claim and then reopened, and granted, the claim.  Service 
connection was granted in May 1993 and a disability rating 
was assigned.

Approximately eleven years later, the veteran submitted a 
statement to the RO claiming that clear and unmistakable 
error was committed by the RO when it denied service 
connection in March 1985.  He has clarified his statement by 
saying that the VA examination that was performed in January 
1985 was incomplete and that the examiner committed error 
because the veteran was not allowed to elaborate on his 
symptoms.  He further maintained that the examiner did not 
diagnose the veteran correctly and did not apply the 
diagnostic criteria used in diagnosing PTSD.  He thus asked 
that the rating action be found to be erroneous and that the 
effective date for the awarding of service connection be 
back-dated to November 1984.  The veteran's request has been 
denied and he has appealed to the Board for review.  

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  Consequently, the provisions of 
the VCAA, as well as VA's implementing regulations, will not 
be addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with notice letters have notified 
the veteran of the type of evidence needed to substantiate 
his claim involving CUE.

Under 38 C.F.R. § 3.105(a) (2007), CUE requiring revision of 
a prior final rating action exists only where it appears 
"undoubtedly" that "[e]ither the correct facts as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); also, Glynn v Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995); see, 
Crippen v Brown, 9 Vet. App. 412, 421 (1996) (the Court 
recognized in Russell, Glynn, and Mason that a viable claim 
of CUE must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Also, broad allegations 
of failure to follow regulations or any other non-specific 
claim of error does not classify as CUE.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), motion for review en banc denied Feb. 3, 1994 (per 
curium). If a veteran raises CUE, there must be some degree 
of specificity as to what the alleged error is and, that if 
true, would be CUE on its face, with persuasive reasons given 
as to why the result would have been manifestly different but 
for the alleged error.  Id., Scott v. Brown, 7 Vet. App. 184, 
191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992). Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a CUE was made, and reverse 
the prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).

As a threshold matter, the veteran must make his claim of CUE 
with some degree of specificity.  Fugo v. Brown, 6 Vet. App. 
40 (1993).  "It is the kind of error of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Id.  "[S]imply to claim clear and unmistakable 
error on the basis that previous adjudications have 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable 
error."  Id.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision in March 1985, to 
which the veteran was notified by letter, is final since it 
was not appealed and is accepted as correct in the absence of 
CUE.

The veteran basically argues that because the original 
examination was not very detailed, the resulting diagnosis 
was flawed.  He expresses disagreement with how the VA 
physician, and then the RO, evaluated the facts before it.  
In accordance with Russell v. Principi, 3 Vet. App. 310 
(1992), Newman v. Brown, 5 Vet. App. 99 (1993), and Fugo v. 
Brown, 6 Vet. App. 40 (1993), the Board finds that no valid 
claim of error as to this claim has been raised, and the 
claim is denied.

To further illustrate the point, the Court, in Caffrey v. 
Brown, 6 Vet. App. 377, at 383 (1994), stated the following:

. . . We have held that "[a] 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and law that existed at the time 
of the prior . . . decision."  Russell 
v. Principi, 3 Vet. App. 310, 314 (1992) 
(en banc).  Thus, a claim of CUE is based 
upon an assertion that there was an 
incorrect application of the law or fact 
as it existed at the time of the disputed 
adjudication.  Id.  Since an analysis of 
whether CUE has been committed may only 
proceed on the record, id., evidence that 
was not part of the record at the time of 
the prior determination may not form the 
basis of a finding that there was an act 
of clear and unmistakable error.

While it is true that an incomplete record, or one lacking in 
detail, may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it 
is not erroneous, although not embodying all of the relevant 
facts.  Rather, an incomplete record is just that-incomplete.  
It allows for further development of facts and law to advance 
the veteran's claim.  "New or recently developed facts or 
changes in the law subsequent to the original adjudication 
may provide grounds for reopening a case or for a de novo 
review but they do not provide a basis for revising a finally 
decided case."  Id. at 313.  Thus, an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous.  This is true even in the present 
case where the cause of the record's "incompleteness" is 
the VA's possible breach of the duty to assist the veteran in 
providing a thorough and accurate medical examination.  In 
short, the VA's breach of the duty to assist cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.  As unjust as 
this finding may appear, it is dictated by the law by which 
the Board is bound.

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  However, in Simmons v. Principi, 17 Vet. App. 104, 
115 (2003), the Court held that where the basis for the 
Board's decision denying a claim of CUE in a rating decision 
is the veteran's failure to plead CUE with the specificity 
required by Fugo, 6 Vet. App. 40, the remedy is dismissal 
without prejudice, and not denial.  The veteran's arguments 
amount to no more than a dispute over how the RO (and the 
examiner) weighed the evidence in his claim.  Inasmuch as 
Fugo held that a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication does 
not meet the restrictive definition of CUE, the Board will 
dismiss the veteran's claim.


ORDER

The claim of CUE in the March 1985 rating decision that 
denied entitlement to service connection for PTSD is 
dismissed without prejudice.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


